DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-38 of U.S. Application 17/011759 filed on August 10, 2022 have been examined.

Allowable Subject Matter
Claims 1, 27, and 31 are allowed over the prior art of record.
The closest prior art of record is Stark et al., US 20140249693 A1, and Mangiat et al., US 20130289858 A1, hereinafter referred to as Stark, and Mangiat, respectively.
The following is an examiner’s statement of reasons for allowance:
 	
Stark discloses controlling a plurality of unmanned aerial vehicles in part by transmitting a command to the plurality of unmanned aerial vehicles. 

Mangiat teaches controlling a plurality of unmanned aerial vehicles in part by transmitting a command to the plurality of unmanned aerial vehicles via a single transmitter.

As to claims 1, 27, and 31, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest: 

A system comprising:
a plurality of unmanned aerial vehicles; and
a single controller for controlling said plurality of unmanned aerial vehicles, wherein the single controller is configured such that it can broadcast a command from a transmitter to all of the plurality of unmanned aerial vehicles within range of the transmitter;
wherein the command comprises a flight plan identifier;
wherein each of the unmanned aerial vehicles comprises a memory which stores a plurality of predefined flight plans and a respective assigned flight plan identifier for each respective predefined flight plan;
wherein each of the plurality of predefined flight plans of each of the unmanned aerial vehicles comprises a flight path that specifies a plurality of spatial coordinates for an aerial vehicle to occupy; and
wherein each of the unmanned aerial vehicles comprises a processor which can:
(i) receive the command which has been broadcast from the transmitter;
(ii) use the flight plan identifier, of said received command, to determine which of said stored plurality of predefined flight plans to retrieve from said memory by retrieving from the memory of that aerial vehicle the flight plan which has been assigned in the memory to a flight plan identifier which corresponds to the flight plan identifier of the received command;
(iii) carry out a check to determine if the aerial vehicle can follow the retrieved flight plan without collision with an object; and
(iv) operate the aerial vehicle to follow the retrieved flight plan only if the processor determines that the aerial vehicle can follow the retrieved flight plan without collision.

A method of controlling a plurality of unmanned aerial vehicles, the method comprising:
using a single controller to broadcast a command from a transmitter to all of the plurality of unmanned aerial vehicles within range of the transmitter, wherein:
the command comprises a flight plan identifier;
each of the plurality of unmanned aerial vehicles comprises a memory which stores a plurality of predefined flight plans and a plurality of flight plan identifiers, wherein each of the plurality of predefined flight plans is assigned to a respective flight plan identifier; and
each of the plurality of predefined flight plans of each of the unmanned aerial vehicles comprises a flight path that specifies a plurality of spatial coordinates for an aerial vehicle to occupy; and
at each of the unmanned aerial vehicles, receiving at a processor of that unmanned aerial vehicle the command which has been broadcast from the transmitter;
retrieving from the memory of that aerial vehicle the flight plan which is assigned in the memory to a flight plan identifier which corresponds to the flight plan identifier of the received command;
carrying out a check to determine if the aerial vehicle can follow the retrieved flight plan without collision with an object; and
operating the aerial vehicle to follow the retrieved flight plan only if the processor determines that the aerial vehicle can follow the retrieved flight plan without collision.

An aerial vehicle which comprises:
a memory which stores at least two predefined flight plans and at least two flight plan identifiers, wherein:
each predefined flight plan is assigned in memory to a respective flight plan identifier;
each of the at least two predefined flight plans comprises a flight path that specifies a plurality of spatial coordinates for the aerial vehicle to occupy;
a control unit which is configured such that it can control the flight of the aerial vehicle so that the flight of the aerial vehicle follows a flight plan; and
a processor which is configured such that it can 
(i) receive a command which has been broadcasted from a transmitter to multiple aerial vehicles, wherein the command comprises a flight plan identifier;
(ii) retrieve from its memory the flight plan which is assigned in the memory to a flight plan identifier which corresponds to the flight plan identifier of the command;
(iii) send the retrieved flight plan to the control unit; and
(iv) carry out a check to determine if the aerial vehicle can follow the retrieved flight plan without collision with an object, wherein the control unit is configured to control the flight of the aerial vehicle so that the flight of the aerial vehicle follows said flight plan which it receives from said processor only if the processor determines that the aerial vehicle can follow the retrieved flight plan without collision.

Claims 2-26, and 31 depend from claim 1, and claims 28-30 depend from claim 27, and claims 32-37 depend from claim 31 and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668